Name: Council Regulation (EC) No 703/98 of 17 March 1998 suspending certain concessions set out in Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round multilateral trade negotiations
 Type: Regulation
 Subject Matter: trade policy;  European construction;  agricultural activity;  tariff policy;  Europe
 Date Published: nan

 Avis juridique important|31998R0703Council Regulation (EC) No 703/98 of 17 March 1998 suspending certain concessions set out in Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round multilateral trade negotiations Official Journal L 098 , 31/03/1998 P. 0001 - 0003COUNCIL REGULATION (EC) No 703/98 of 17 March 1998 suspending certain concessions set out in Regulation (EC) No 3066/95 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round multilateral trade negotiationsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas, pending approval of the Additional Protocols to the Europe Agreements adjusting certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on agriculture concluded during the Uruguay Round multilateral trade negotiations, the Community has granted through Regulation (EC) No 3066/95 (1) in an autonomous and anticipated way concessions analogous to those foreseen in the Additional Protocols to those countries which were prepared to grant reciprocal treatment to the Community, that is inter alia the Czech Republic;Whereas, since 29 January 1998 and despite various attempts by the Community to achieve a negotiated settlement of the problem, the Czech Republic has unilaterally increased the import duties for certain agricultural products originating in the Community; whereas this measure is not compatible with the abovementioned condition of reciprocal treatment; whereas, as a consequence of this measure, the export of the products concerned to the Czech Republic is likely to be seriously restricted;Whereas, under the Europe Agreement establishing an association between the European Communities and their Member States, on the one part, and the Czech Republic, of the other part (2), this situation would give rise to the application of Article 117, paragraph 2 thereof; whereas, however, the said Article 117 is not applicable to the concessions granted autonomously by Regulation (EC) No 3066/95;Whereas, pending the approval of the Additional Protocol to the Europe Agreement, which will set out concessions identical to those provided for by Regulation (EC) No 3066/95, it is appropriate to protect the Community's trade interests by autonomously suspending in an equivalent way certain of the concessions set out in the said Regulation,HAS ADOPTED THIS REGULATION:Article 1 1. Without prejudice to import licences already issued, the following concessions set out in Annex IV to Regulation (EC) No 3066/95 are hereby suspended.>TABLE>2. The Commission may, in the light of further developments in trade with the Czech Republic, extend, in accordance with the procedures laid down in Article 8 of Regulation (EC) No 3066/95, the measure set out in paragraph 1 to the following products.>TABLE>Article 2 When reciprocity is re-established, the Commission shall repeal the measures set out in Article 1, in accordance with the procedures laid down in Article 8 of Regulation (EC) No 3066/95.Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 1998.For the CouncilThe PresidentG. STRANG(1) OJ L 328, 30. 12. 1995, p. 31. Regulation as last amended by Regulation (EC) No 1595/97 (OJ L 216, 8. 8. 1997, p. 1).(2) OJ L 360, 31. 12. 1994, p. 1.